COURT OF APPEALS OF VIRGINIA


              Present: Judges O’Brien, AtLee and Senior Judge Clements
UNPUBLISHED


              Argued at Fredericksburg, Virginia


              DOUGLAS VERNON JOHNSON, JR.
                                                                           MEMORANDUM OPINION * BY
              v.     Record No. 1279-20-4                                JUDGE JEAN HARRISON CLEMENTS
                                                                                  MAY 17, 2022
              COMMONWEALTH OF VIRGINIA


                                   FROM THE CIRCUIT COURT OF LOUDOUN COUNTY
                                                James P. Fisher, Judge

                               Edward J. Ungvarsky (Ungvarsky Law, PLLC, on briefs), for
                               appellant.

                               Katherine Quinlan Adelfio, Assistant Attorney General (Jason S.
                               Miyares, Attorney General, on brief), for appellee.


                     Following a six-day trial, a jury convicted appellant of two counts of attempted capital

              murder of a law enforcement officer, two counts of malicious wounding, four counts of use of a

              firearm in the commission of a felony, and three counts of maliciously discharging a firearm in an

              occupied dwelling. The trial court imposed the jury’s recommended sentence of seventy-four years

              of incarceration. On appeal, appellant raises the following assignments of error:

                             I. The trial court erred in excluding expert testimony of Dr. Stephen
                                Lally that Johnson understood the nature of his act and that it was
                                wrong but that his mind was so impaired by Depression and PTSD
                                that he acted under the influence of an irresistible impulse when he
                                acted to grab and fire his gun.

                            II. The trial court erred in excluding the testimony of Lateefah
                                Johnson on relevancy grounds about her interaction with him five
                                months earlier when she had to prevent him from shooting himself
                                in a hotel.



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
            III. The trial court violated Johnson’s rights to a public trial under the
                 First, Sixth and Fourteenth Amendments to the United States
                 Constitution and Article I, Sections 1, 8 & 11 of the Virginia
                 Constitution.

For the following reasons, we affirm the trial court’s judgment.

                                          BACKGROUND

       “In accordance with familiar principles of appellate review, the facts will be stated in the

light most favorable to the Commonwealth, the prevailing party at trial.” Poole v. Commonwealth,

73 Va. App. 357, 360 (2021) (quoting Gerald v. Commonwealth, 295 Va. 469, 472 (2018)). In

doing so, we discard any of appellant’s conflicting evidence, and regard as true all credible

evidence favorable to the Commonwealth and all inferences that may reasonably be drawn from

that evidence. Gerald, 295 Va. at 473.

                                      A. The Evidence at Trial

       In December 2017, appellant lived in a two-story home with his ex-wife, Lateefah Johnson.

Around 4:00 p.m. on December 24, their nineteen-year-old daughter, A.J., called 911 to report that

appellant had assaulted her. A.J. told the 911 operator that appellant had “major depression” and

was “an alcoholic,” although she did not know whether he had consumed alcohol that day. A.J. also

reported that there were at least two firearms in the home, but she did not know their locations.

Two minutes later, appellant called 911 and requested A.J.’s removal from the home. Appellant

reported that A.J. had pushed him and he “didn’t touch” her. He acknowledged that he had

consumed “a beer” and there were “three handguns” and “one rifle” in his “office” and “bedroom

closet.” Appellant said the firearms were unloaded and promised he would “not be touching them.”




                                                 -2-
       Loudoun County Sheriff’s Deputies Katherine Fischer, Timothy Iversen, and Justin Nyce

arrived at the residence in response to the 911 calls.1 Deputy Iversen found A.J. “crying and

breathing heavily” and saw that the back of her jacket was ripped. A.J. told Deputies Iversen and

Nyce that appellant had broken her eyeglasses but was uncertain whether he had done it

“intentionally or by accident.” Before police arrived, appellant had locked A.J. in the basement and

become incensed when she returned upstairs. A.J. described how appellant tried to seize her cell

phone as she called her mother for help, at one point “push[ing] [A.J.] up against a brick wall” and

placing his hand “around her neck.” Later, while hiding in a basement utility closet, A.J. sent text

messages to a friend stating that she “had removed a magazine from one of the guns in the office.”

       The deputies went to appellant’s bedroom to arrest him for domestic assault. When he

learned that he was under arrest, appellant became “very, very angry,” arguing with the deputies and

yelling for A.J. and Johnson. Appellant “move[d] to the threshold of the closet” while Deputy Nyce

tried to calm him. When appellant positioned himself “half in, half out” of the closet, Deputy Nyce

“called for backup” because he “knew that [appellant] was starting to plan something.”

       Ignoring repeated commands to “step out” of the closet doorway, appellant “twisted to his

left” and “dove into the closet” as Deputy Fischer advanced to handcuff him. Deputy Fischer heard

gunshots as she jumped on appellant and felt “excruciating pain in [her] leg.” Deputy Fischer

initially thought that appellant had “shot himself” because he was lying motionless on the floor.




       1
         At trial, the Commonwealth introduced an audio recording from a microphone that was
attached to Deputy Nyce’s uniform during his investigation. The Commonwealth also
introduced video footage from a body worn camera that was attached to Deputy Iversen’s
uniform during the incident.
                                             -3-
       Deputy Iversen deployed his TASER as Deputy Fischer landed on appellant, firing two

electrified prongs into appellant’s abdomen.2 Immediately recognizing that the prongs were too

close together “to achieve neuromuscular incapacitation,” Deputy Iversen tried to “make a

follow-up third point of contact” with the TASER against appellant’s body. As Deputy Iversen

“dove” into the closet to apply the third point of contact, he heard “one gunshot,” saw a flash of

light, and collapsed on appellant.

       Deputy Nyce followed Deputy Iversen into the closet and saw appellant holding a

“two-toned 1911-style handgun.” He disarmed appellant and placed the handgun in the closet’s

“back right corner.” Deputy Nyce pinned appellant to the floor after applying a tourniquet to

Deputy Fischer’s leg, which was hemorrhaging blood from a gunshot wound. While pinned to the

floor, appellant vacillated between “being irate and trying to get up” and “laying there and being

calm”; at one point, he asked Deputy Nyce “to kill him.”

       Supporting deputies and emergency personnel arrived. Deputy Hao Lu found Deputies

Iversen and Fischer lying on their backs while Deputy Nyce pinned appellant to the closet floor.

Deputy Iversen was bleeding from gunshot wounds to his thighs and left forearm; Deputy Fischer

was in the “initial stages of shock” from blood loss. Deputy Lu collected the .45-caliber 1911

handgun, unloaded the weapon, and placed it on a closet shelf while paramedics transported

Deputies Iversen and Fischer to the hospital.

       The same day, Deputy Andrew Mister executed a search warrant for the residence and

photographed evidence he gathered. Deputy Mister diagramed the bedroom closet, where he

discovered “blood on the floor and the wall,” multiple loaded firearms, and ammunition. He

collected three .45 caliber cartridge casings from the closet floor and the 1911 handgun from the


       2
         At trial, Deputy Iversen testified that a TASER is a device used “to momentarily
incapacitate a person” by “overrid[ing] the body’s [electrical] signals in the peripheral nervous
system.”
                                                 -4-
closet shelf. A loaded magazine containing nine .45 caliber cartridges was next to the handgun. At

trial, Virginia Department of Forensic Science Analyst Cara McCarthy, whom the trial court

qualified as an expert in firearm and toolmark examination, testified that appellant’s handgun

required “approximately 5-1/2 pounds” of trigger pressure to fire.

          Dr. Jeffrey Ho testified as an expert in the “fields of medicine, conducted electrical

weapons, TASER, and the effects of conducted electrical weapons and TASER on the human

body.” Ho explained that a TASER’s dual prongs must lodge at least twelve inches apart on the

human body to achieve “the most minimal amount of [neuromuscular] incapacitation.” He testified

that a “follow-up third point of contact” is a method by which a TASER operator may still

incapacitate a suspect despite a misplaced shot. The method entails pressing the TASER directly

against a suspect in whom either only one prong has embedded or two prongs have embedded too

closely.

          Dr. Ho also testified regarding the “startle effect,” a phenomenon in which the sudden,

unexpected impact of a TASER prong may induce a suspect to “reflexively pull the trigger” of a

firearm. Dr. Ho explained that the “third point of contact” method can cause a one-time “clinching

of [a suspect’s] fists,” but not repeated contractions and release. Dr. Ho concluded that although it

was “possible” that appellant experienced a startle effect from Deputy Iversen’s TASER, it was

unlikely that such an effect would cause appellant to pull the trigger repeatedly. Dr. Ho reached this

conclusion because “the startle effect doesn’t keep repeating itself” and is generally “a one-time

event.”

          Appellant testified that he was employed as a Deputy Senior Operations Officer with “top

secret security clearance” at an “intelligence organization.” Appellant previously served fifteen

years in the United States Army, including forty-two months of combat in Iraq, but he had struggled

to “cop[e] with issues” stemming from his deployments. After witnessing many deaths, appellant

                                                   -5-
found returning home “very difficult,” and he and Johnson divorced. Between 2006 and 2008,

appellant’s parents died, and he continued to struggle to adapt to civilian life. Appellant

“reconciled” with Johnson in 2008 but returned to combat because “it just didn’t feel normal at

home.” In August 2017, after four years of separation from his family, appellant moved into a

residence with Johnson.

        Appellant recounted his arguments with Johnson and A.J. and explained that, just before the

altercations, he had consumed alcohol for “the first time in a couple months.” When he learned that

A.J. had removed the magazine from one of his handguns, he reloaded his firearms and concealed

them in new locations, moving the handgun to a “cubby” on the floor of his bedroom closet.

Appellant testified that he “always” kept the handgun “loaded” with “a round in the chamber”

because it did not “go off” easily. Appellant claimed that he called 911 after arguing with A.J. to

ensure that “the officers knew they weren’t walking into some dangerous situation.”

        Appellant was “totally shocked” when the deputies came to arrest him. After realizing that

he could not “reason with” them, he began contemplating suicide. Appellant “knew that getting

arrested would impact [his] top-secret [security] clearance” and debated “whether to kill [himself]

or ask . . . [to] walk to the car with no cuffs.” Appellant admitted that he positioned himself near the

closet so he could get his loaded handgun but claimed he intended to kill only himself. Appellant

“always felt [he] was going to die” by suicide because he “had planned to do it in ‘07” and it “was

just a matter of time.” When he entered the closet’s threshold, appellant “felt like [his] world was

over” and his family “wasn’t there for [him].”

        Appellant explained that when Deputy Fischer approached, “I turned, I grabbed my weapon,

I flicked off safety, and I remember getting a push or a hit or something” before falling to the floor.

Appellant tried to brace himself with the handgun in his hand but “fell on the weapon” and “got

tased” “as [his] stomach hit the ground.” Appellant recalled convulsing from the TASER’s shock,

                                                 -6-
hearing “two shots,” and feeling “an explosion” before “everything went dark.” Appellant “thought

[he] was dead,” but “things started to come back” when he heard the deputies’ muffled orders to

“drop the gun.”

       Appellant admitted that “it takes one bullet to kill someone” and that three bullets were

fired. He denied ever shooting the firearm, however, claiming not to recall pulling the trigger or

“feeling any kind of movement from the gun.” He admitted that he was “very familiar” with the

handgun’s operation, having received military firearms training and fired the handgun “many times”

before the incident. Moreover, appellant “touched [the handgun] almost every day” because it

“made [him] calm down.” Appellant claimed that he told police that he “didn’t mean to hurt

anybody” and the shooting “was an accident.”

                            B. The Commonwealth’s Motion in Limine

       Before trial, appellant filed notice of intent to introduce evidence of his insanity at the time

of the offenses. Appellant’s retained expert, Dr. Stephen Lally, evaluated his mental status at the

time of the incident and produced a report detailing his findings and conclusions. The

Commonwealth moved in limine to exclude Dr. Lally’s report and testimony.

       Dr. Lally found that appellant “began to actively research how to successfully commit

suicide” in 2007. Appellant “delayed his decision to end his life when he returned to the [United]

States [from combat] but reported that he bought his own weapon that he had planned to use and

picked out a location.” Appellant told Dr. Lally that he “had previously planned how to kill himself

(a gunshot to the roof of his mouth).” Appellant claimed that when the police informed him that he

was under arrest, he “ran through his plan and then stepped into the closet, grabbed the gun, flicked

off the safety, and was trying to shoot himself when he was tackled.” During a clinical interview,

appellant reported that “he always has a plan on how he would commit suicide if he felt the need to

do it.” Dr. Lally’s report concluded as follows:

                                                   -7-
               In sum, it appears to a reasonable degree of psychological certainty
               that on the date of the offense, Mr. Johnson suffered from moderate
               to severe depression and PTSD, and that these conditions with the
               situational stressors . . . led him to attempt to take his life . . . . From
               Mr. Johnson’s account, he appears to have an accurate perception of
               his actions (i.e., he was aware that he was attempting to end his life),
               but that his actions were directed from overwhelming emotions that
               arose from his mental disorder and as such his actions at that moment
               appear to be under the influence of an irresistible impulse.

       At the hearing on the Commonwealth’s motion in limine, appellant proffered that

Dr. Lally had “diagnosed [appellant] with depression and PTSD” and his report “constitute[d] a

proffer of the substance of the proposed evidence with respect to an insanity defense.” Appellant

argued that he had established “a prima facie case for . . . an insanity defense based upon

irresistible impulse” and precluding Dr. Lally’s testimony would effectively deprive him of his

constitutional right to present a defense. The Commonwealth countered that Dr. Lally’s opinion

failed to “comport with the irresistible impulse doctrine” and, instead, constituted inadmissible

evidence of appellant’s “diminished capacity.”

       After argument by counsel, the trial court concluded that Dr. Lally’s report “fail[ed] to set

forth clinical findings and opinions consistent with Virginia law on the elements of an insanity

defense” and constituted “nothing more than a catalog of speculative opinions amounting to little

more than a diminished capacity defense.” Accordingly, the court excluded Dr. Lally’s expert

report and testimony from trial.

                        C. Evidence of Appellant’s Prior Suicidal Behavior

       At trial, the Commonwealth moved the court to prohibit Johnson from testifying regarding

appellant’s alleged prior suicidal behavior. Defense counsel proffered that Johnson would testify

about “an incident that occurred in July of 2017” when she was called to a hotel where appellant

had “a gun and was suicidal.” The Commonwealth conceded that Johnson could “testify as a fact

witness about her perceptions of the events that occurred and [appellant’s] demeanor” but asked the

                                                  -8-
court to prohibit Johnson from testifying about appellant’s “mental state.” Additionally, the

Commonwealth asserted that the proffered testimony constituted impermissible character evidence

of appellant’s “propensity” to contemplate suicide. Appellant responded that the testimony was

probative of his specific intent at the time of the offenses: “They [are] saying homicide; we are

saying suicide.”

       The trial court determined that appellant sought to elicit “a specific prior instance of

conduct” and “extrapolate from that, essentially a mental health-based defense” to negate mens rea.

“Re-adopt[ing]” its previous ruling on the Commonwealth’s motion in limine, the court concluded

that “[t]here’s no sliding scale of insanity” and evidence of “mental health issues” are inadmissible

“absent some defense of insanity.” Additionally, the trial court ruled that “prior specific instances

are not admissible as a method of proving a character trait.” Accordingly, the court sustained the

Commonwealth’s objection and excluded the proffered testimony.

                                            D. Sentencing

       Following the guilt and punishment phases of the jury trial, the trial court scheduled a

sentencing hearing for December 13, 2019. The court, however, granted two continuances: first

because of a change in appellant’s counsel, and second because of the COVID-19 pandemic. On

June 9, 2020, the parties “requested a [third] continuance to allow public attendance at the hearing

and trial.” On September 10, 2020, however, the parties learned that the trial court had denied their

continuance request and scheduled sentencing for September 30, 2020.

       On September 11, 2020, appellant filed an “emergency motion” requesting a

“contemporaneous in-courthouse livestream of hearing and sentencing.” In his written motion,

appellant asserted that the “COVID-19 pandemic and the resulting judicial emergency den[ied]

him and the community the right to have public proceedings.” Appellant cited to the Supreme

Court’s COVID-19 declaration of judicial emergency orders instructing circuit courts to

                                                 -9-
disfavor “in-person hearings” and “liberally” grant continuances due to the pandemic. 3

Appellant acknowledged that the circuit court was “justifiably taking public health precautions,”

including “limiting attendance inside the building and enforcing social distancing.” At a hearing

on the motion, appellant argued that there was not “enough physically distanced space in the

courtroom” to accommodate the “many” people who wished to attend appellant’s sentencing

hearing. The trial court denied appellant’s request, concluding that it was “not going to continue

[the case] any further. This is a year-old trial at this point.”

        At the sentencing hearing, appellant asked the court to revisit his motion for a continuance.

Appellant argued that a further continuance was appropriate because COVID-19 protocols created

“limitations on how many people [could] be in the courtroom,” although he conceded that “[t]he

deputies are doing a very fine job with that.” Counsel continued, “My first request is that we

continue the sentencing until a time that . . . all members of the public who wish to be present can be

present” because “[w]e have at least nine other persons outside, family members who have come up

from the Hampton area, coworkers who have come in from out of state.” Alternatively, counsel

asked the court to conduct the hearing in “the larger courtroom down the hall [to] allow more

people to be able to attend today” than was feasible in the courtroom where the proceedings were

occurring. Counsel added, “I have previously also asked . . . if there is a livestream capability.”


        3
          On March 16, 2020, in response to the COVID-19 pandemic, the Supreme Court of
Virginia declared a judicial emergency at the Governor’s request. See Code § 17.1-330(A). That
order directed courts to “[c]ontinue all . . . criminal matters, including jury trials, subject to a
defendant’s right to a speedy trial, with the exception of emergency matters.” March 16, 2020,
Order Declaring a Judicial Emergency in Response to COVID-19 Emergency, at 2. Trial courts
were permitted to “exercise their discretion with regard to proceeding with ongoing jury trials,
and in cases where the defendant is incarcerated.” Id. Subsequent orders of March 27, 2020,
April 22, 2020, May 6, 2020, June 1, 2020, and June 22, 2020, extended the original declaration
of judicial emergency. The June 22, 2020 emergency order, although it extended some aspects
of the original declaration of judicial emergency, permitted courts to “hear in-person
non-emergency matters and non-jury cases if they determine it is safe to do so.” June 22, 2020,
Sixth Order Extending Declaration of Judicial Emergency in Response to COVID-19
Emergency.
                                                  - 10 -
The trial court ruled, “[t]he motion for a continuance is denied and the motion to move the

proceeding to a different courtroom is denied.”

                                            ANALYSIS

                      A. Dr. Lally’s report and testimony were inadmissible.

       Appellant contends that the trial court abused its discretion by excluding Dr. Lally’s

expert testimony regarding appellant’s mental state at the time of the offenses. He argues that

the court erroneously concluded that Dr. Lally’s proffered testimony failed to establish prima

facie evidence of appellant’s insanity at the time of the offenses under the irresistible impulse

doctrine. We disagree.

       “It is well established that the admissibility of expert testimony is within the sound

discretion of the trial court, and that court’s decision will not be disturbed absent an abuse of

discretion.” Schmuhl v. Commonwealth, 69 Va. App. 281, 299 (2018) (quoting Patterson v.

Commonwealth, 3 Va. App. 1, 11 (1986)), aff’d, 298 Va. 131 (2019). “Only when reasonable

jurists could not differ can we say an abuse of discretion has occurred.” Id. (quoting Tynes v.

Commonwealth, 49 Va. App. 17, 21 (2006)). “However, to the extent the trial court makes an

error of law in the admission of evidence, ‘an abuse of discretion occurs.’” Id. (quoting Abney v.

Commonwealth, 51 Va. App. 337, 345 (2008)). “Furthermore, such evidentiary issues presenting

a ‘question of law’ are ‘reviewed de novo by this Court.’” Id.

       “A criminal defendant is presumed to have been sane at the time of the commission of a

criminal act.” White v. Commonwealth, 272 Va. 619, 625 (2006) (citing Stamper v.

Commonwealth, 228 Va. 707, 717 (1985)). “To present evidence of insanity to the fact finder,

an accused must first make a prima facie showing that his evidence meets the requirements of

the affirmative defense.” Morgan v. Commonwealth, 50 Va. App. 120, 126 (2007) (citing White,

272 Va. at 629). “Prima facie evidence is ‘[e]vidence that will establish a fact or sustain a

                                                - 11 -
judgment unless contradictory evidence is produced.’” Id. (quoting White, 272 Va. at 626). At

the time of appellant’s trial, 4 failure to make the required prima facie showing rendered the

expert’s testimony inadmissible because “evidence of a criminal defendant’s mental state at the

time of the offense is, in the absence of an insanity defense, irrelevant to the issue of guilt.”

Schmul, 69 Va. App. at 300 (emphasis added) (quoting Stamper, 228 Va. at 717); Johnson v.

Commonwealth, 70 Va. App. 45, 53 (2019) (same). In Stamper, the Supreme Court rejected the

admissibility of expert testimony to prove a criminal defendant’s “diminished capacity,”

observing that “[f]or the purposes of determining criminal responsibility a perpetrator is either

legally insane or sane; there is no sliding scale of insanity.” 228 Va. at 716, 717. The accused

must prove “that his or her mental state met the appropriate legal definition of insanity ‘at the

time the offense was committed.’” Vann v. Commonwealth, 35 Va. App. 304, 313 (2001)

(quoting Gibson v. Commonwealth, 216 Va. 412, 417 (1975)).

       “Virginia law recognizes two tests by which an accused can establish criminal insanity,

the M’Naghten Rule and the irresistible impulse doctrine.” Id. (quoting Bennett v.

Commonwealth, 29 Va. App. 261, 277 (1999)). Relevant to appellant’s argument, the

“irresistible impulse defense is available when the accused’s mind has become so impaired by

disease that he is totally deprived of the mental power to control or restrain his act.” Id.

       “The word ‘impulse’ implies that which is sudden, spontaneous, unpremeditated.”

Rollins v. Commonwealth, 207 Va. 575, 580 (1966). “Acting on an impulse involves no

planning; it could occur at any place in the presence of anyone.” Vann, 35 Va. App. at 314



       4
          After appellant’s trial, the General Assembly enacted Code § 19.2-271.6 providing, in
part, that evidence regarding a criminal defendant’s “mental condition” at the time of the alleged
offense, “including expert testimony,” is “relevant, is not evidence concerning an ultimate issue
of fact, and shall be admitted as evidence if” it is otherwise admissible and “tends to show the
defendant did not have the intent required for the offense charged.” Code § 19.2-271.6(B); 2021
Va. Acts (Sp. Sess. I) chs. 523, 540.
                                                - 12 -
(emphasis added) (citing Rollins, 207 Va. at 580; Penn v. Commonwealth, 210 Va. 213, 221

(1969)). Thus, “[e]vidence that an accused planned his or her criminal acts precludes, as a

matter of law, any finding that the accused acted under an irresistible impulse.” Bennett, 29

Va. App. at 277 (citing Rollins, 207 Va. at 580).

            Here, appellant stipulated that Dr. Lally’s report “constitute[d] a proffer of the substance

of the proposed evidence with respect to an insanity defense.” That report stated that appellant

had previously “research[ed] how to successfully commit suicide,” “purchased a firearm to shoot

himself,” and “planned where he would commit suicide.” (Emphasis added). In addition,

appellant admitted to Dr. Lally that he “always has a plan” for suicide and, at the time of the

offenses, “ran through his plan” before entering the closet and retrieving the loaded handgun.

Thus, appellant’s proffered evidence established that he acted in accordance with a premeditated

plan—not an irresistible impulse—when he shot Deputies Fischer and Iversen.

            Appellant’s proffered evidence precluded “as a matter of law” any finding that he acted

under an irresistible impulse. Bennett, 29 Va. App. at 277 (citing Rollins, 207 Va. at 580).

Consequently, Dr. Lally’s testimony regarding appellant’s mental state at the time of the offenses

was “irrelevant,” and therefore inadmissible. Stamper, 228 Va. at 717; Schmul, 69 Va. App. at

300. Accordingly, the trial court did not abuse its discretion by excluding Dr. Lally’s testimony

at trial.

     B. Any error in excluding testimony of appellant’s prior suicidal behavior was harmless.

            Appellant contends that the trial court abused its discretion by excluding Johnson’s

proffered testimony that approximately five months before he shot the deputies, appellant “was

in a hotel with a gun and was suicidal.” He argues that the trial court wrongly concluded that the

testimony constituted inadmissible “diminished capacity” evidence and was irrelevant.

Appellant asserts that the “court’s ruling deprived [him] of important corroborative evidence in

                                                    - 13 -
support of his defense” that he specifically intended to kill himself, not the deputies, and their

shooting was accidental. We do not address appellant’s arguments because any possible error in

excluding the proffered testimony was harmless.

       “This Court will not reverse a trial court for errors ‘that were harmless to the ultimate

result.’” Lienau v. Commonwealth, 69 Va. App. 254, 269 (2018) (quoting Carter v.

Commonwealth, 293 Va. 537, 544 (2017)), aff’d upon rehearing en banc, 69 Va. App. 780

(2019). “It is ‘the duty of a reviewing court to consider the trial record as a whole and to ignore

errors that are harmless’ lest they ‘retreat from their responsibility, becoming instead

“impregnable citadels of technicality.”’” Id. (quoting Commonwealth v. White, 293 Va. 411, 420

(2017)). “Under the harmless error doctrine, if there was ‘a fair trial on the merits and

substantial justice has been reached, no judgment shall be arrested or reversed . . . for any . . .

defect, imperfection, or omission in the record, or for any error committed on the trial.’” Shifflett

v. Commonwealth, 289 Va. 10, 12 (2015) (quoting Code § 8.01-678). If “the error did not

influence the jury, or had but slight effect, the verdict and the judgment should stand.” Lienau,

69 Va. App. at 270 (quoting Clay v. Commonwealth, 262 Va. 253, 260 (2001)).

       Under those principles, we have held that “[a]n error is harmless ‘[i]f other evidence of

guilt is so overwhelming and the error insignificant, by comparison,’” that we can conclude that

“‘the error did not have a substantial effect on the verdict.’” Hillman v. Commonwealth, 68

Va. App. 585, 601 (2018) (quoting Angel v. Commonwealth, 281 Va. 248, 268 (2011)). Here,

the Commonwealth’s evidence overwhelmingly established that appellant specifically intended

to shoot and kill Deputies Iversen and Fischer.

       “To premeditate means to adopt a specific intent to kill.” Kirby v. Commonwealth, 50

Va. App. 691, 700 (2007) (quoting Remington v. Commonwealth, 262 Va. 333, 352 (2001)); see

also Code § 18.2-31(6). “The intention to kill need not exist for any specified length of time

                                                - 14 -
prior to the actual killing; the design to kill may be formed only a moment before the fatal act is

committed provided the accused had time to think and did intend to kill.” Avent v.

Commonwealth, 279 Va. 175, 208 (2010) (quoting Remington, 262 Va. at 352). “[I]t is

necessary that the [attempted] killing should have been done on purpose, and not by accident, or

without design.” Aldridge v. Commonwealth, 44 Va. App. 618, 655 (2004) (quoting Epperly v.

Commonwealth, 224 Va. 214, 231 (1982)).

       Applying those principles, the Supreme Court has repeatedly affirmed findings of

premeditation when a defendant shot the victim at close range without provocation. See, e.g.,

Schmitt v. Commonwealth, 262 Va. 127, 143 (2001); Stewart v. Commonwealth, 245 Va. 222,

240-41 (1993). Moreover, we have held that “[t]aking the steps necessary to locate and obtain a

weapon further bolsters the inference of malice,” Morris v. Commonwealth, 17 Va. App. 575,

578 (1994), and a fact finder is entitled to infer a defendant’s guilt from his affirmative acts of

falsehood and “related conduct,” Palmer v. Commonwealth, 14 Va. App. 346, 348‑49 (1992). In

this case, the evidence established that appellant shot Deputy Iversen twice and Deputy Fischer

once at close range without provocation. Cf. Schmitt, 262 Va. at 143 (holding evidence proved

premeditation where defendant shot unarmed bank teller twice at close range); Stewart, 245 Va.

at 240-41 (holding evidence proved defendant premeditated wife’s murder where he shot her

twice at point-blank range).

       Appellant also concealed multiple, loaded firearms in readily-accessible locations before

the deputies arrived but falsely assured the 911 dispatcher that his firearms were not loaded and

he would not touch them. From these circumstances, a jury reasonably could conclude that

appellant premeditated shooting the deputies and deliberately attempted to create a false sense of

security for them so that they would be unprepared to neutralize his violent intentions. See

Morris, 17 Va. App. at 578; Palmer, 14 Va. App. at 348‑49. Furthermore, appellant’s candid

                                                - 15 -
admission that he “knew that getting arrested would impact [his] top-secret [security] clearance”

provided a compelling motive to kill the deputies. See Aldridge, 44 Va. App. at 656 (although

“motive is not an essential element of the crime, it is relevant and often most persuasive upon the

question of the actor’s intent” (quoting Epperly, 224 Va. at 232)).

        In addition, the Commonwealth’s scientific evidence negated appellant’s claim that the

shooting was an accidental consequence of the “startle effect” he may have experienced from

Deputy Iversen’s TASER. Forensic testing established that “approximately 5-1/2 pounds” of

pressure was necessary to fire appellant’s handgun. Indeed, appellant readily agreed that his

weapon did not “go off” easily. Moreover, Dr. Ho testified that although it was “possible” appellant

experienced a “startle effect” from Deputy Iversen’s TASER, it was unlikely that appellant

experienced repeated startle effects because the phenomenon “doesn’t keep repeating itself”; rather

it is generally “a one-time event.” The rational inference from that testimony was that appellant did

not accidentally fire three shots; instead he purposely and repeatedly fired his weapon with the

intent to kill the deputies. Thus, the jury could judge appellant’s explanation that the shooting was

accidental as false and evidence that he was lying to conceal his guilt. See Marable v.

Commonwealth, 27 Va. App. 505, 509-10 (1998) (observing that the fact finder is “entitled to

disbelieve” appellant’s “self-serving testimony” and to “conclude that [he] was lying to conceal his

guilt”); see also Ervin v. Commonwealth, 57 Va. App. 495, 519-21 (2011) (holding that a fact finder

may properly reject a defendant’s hypothesis of innocence).

        In sum, the “combined force” of the above circumstances established overwhelming

evidence of appellant’s guilt. See Massie v. Commonwealth, 74 Va. App. 309, 323 (2022)

(recognizing that “the combined force of many concurrent and related circumstances, each

insufficient in itself, may lead a reasonable mind irresistibly to a conclusion” (quoting Pick v.

Commonwealth, 72 Va. App. 651, 668 (2021))). Accordingly, we conclude that any possible error

                                                 - 16 -
in excluding the proffered testimony of an unrelated incident that occurred approximately five

months before the shooting did not have a “substantial effect” on the jury’s verdicts and was,

therefore, harmless. Cf. Clay v. Commonwealth, 33 Va. App. 96, 110-13 (2000) (holding trial

court’s erroneous exclusion of corroborative testimony harmless where proof that defendant

angrily shot wife twice with firearm requiring over three pounds of trigger pressure negated

defense theory of accidental shooting), aff’d, 262 Va. 253 (2001).

    C. Appellant has not established a deprivation of his constitutional right to a public trial.

        Finally, appellant contends that the trial court erred by limiting the availability of

spectator seating during his sentencing hearing and effectively closing the proceedings to the

public. Relying upon the United States Supreme Court’s decision in Presley v. Georgia, 558

U.S. 209 (2010), appellant asserts that by failing to make adequate factual findings supporting

the alleged closure, the trial court violated his constitutional right to a public trial under the Sixth

Amendment of the United States Constitution and Article I, Section 8 of the Virginia

Constitution. We disagree.

        Constitutional arguments present questions of law that we review de novo. Warnick v.

Commonwealth, 72 Va. App. 251, 263 (2020) (quoting Shivaee v. Commonwealth, 270 Va. 112,

119 (2005)). “The right of one accused of a crime to receive a public trial is secured by the

constitutions of the United States and Virginia.” Vescuso v. Commonwealth, 5 Va. App. 59, 64,

(1987) (en banc) (citing U.S. Const. amend. VI; Va. Const. art. I, § 8); see also In re Oliver, 333

U.S. 257, 273 (1948) (extending federal Sixth Amendment right of an accused to a public trial to

the States through the Fourteenth Amendment). The “public courtroom setting is an essential

part of the fundamental conception of justice.” Vescuso, 5 Va. App. at 67. It is “not merely a

method to assure that nothing untoward is done clandestinely but a guarantee against the very




                                                 - 17 -
conduct of private hearings.” Id. (citing Rovinsky v. McKaskle, 722 F.2d 197, 202 (5th Cir.

1984)).

          Nevertheless, the right to a public trial is not absolute and “may give way in certain cases

to other rights or interests.” Waller v. Georgia, 467 U.S. 39, 45 (1984). “Such circumstances

will be rare, however, and the balance of interests must be struck with special care.” Id. Thus,

before a circuit court may close a criminal trial to the public, the party moving for closure “must

advance an overriding interest that is likely to be prejudiced.” Id. at 48. Accord Vescuso, 5

Va. App. at 68. The burden is upon the defendant to prove by a preponderance of the evidence

that the trial court infringed upon the right to public trial in the first instance (i.e., that the trial

court “closed” proceedings to the public). Vescuso, 5 Va. App. at 66. “[O]nce the prima facie

case is made, the burden of going forward with the evidence shifts to the Commonwealth and it

is incumbent upon it to produce evidence to justify” the closure. 5 Id. at 66-67 (citing C. Friend,

The Law of Evidence in Virginia §§ 78-88 (2d ed. 1983)).

          To meet the burden of establishing a prima facie showing of a closure, an appellant must

identify “affirmative proof in the record” that the trial court denied the public “freedom of

access” to his or her criminal trial. Caudill v. Peyton, 209 Va. 405, 408 (1968). Applying that

test, the Supreme Court of Virginia has delineated general principles guiding our analysis of

whether a trial was “closed” to the public. A criminal trial should be “a ‘public trial’ in the

ordinary common-sense acceptation of the term.” Jones v. Peyton, 208 Va. 378, 381 (1967). A

public trial requires, at a minimum, that attendance “is not limited or restricted to any particular

class of the community, but is open to the free observation of all.” Cumbee v. Commonwealth,


          5
         The Sixth Amendment and Article I, Section 8 mandate that the closure “be no broader
than necessary to protect” the asserted overriding interest. Waller, 467 U.S. at 48. Accord
Vescuso, 5 Va. App. at 68. In addition, “the trial court must consider reasonable alternatives to
closing the proceeding, and it must make findings adequate to support the closure.” Waller, 467
U.S. at 48.
                                               - 18 -
219 Va. 1132, 1135 (1979). Thus, an accused’s right to a public trial “is not impaired where

there is no record of purposeful exclusion of the general public by order of the court.” Spencer v.

Commonwealth, 240 Va. 78, 86-87 (1990) (citing Flores v. State, 475 P.2d 37, 39 (Alaska 1970).

Cf. Estes v. Texas, 381 U.S. 532, 552 (1965) (“[a] public trial implies only that the court must be

open to those who wish to come, sit in the available seats, conduct themselves with decorum, and

observe the trial process” (Harlan, J., concurring)).

        Assuming without deciding that an accused’s right to a public trial applies to a sentencing

hearing, appellant failed to make a prima facie showing that the trial court denied him that right. 6

Appellant has not identified “affirmative proof in the record” demonstrating that the trial court

excluded the public from the sentencing hearing. Caudill, 209 Va. at 408. The only evidence in the

record of any potential exclusion of the public is defense counsel’s cursory proffers to the trial court

and requests for relief. At the sentencing hearing, appellant stated that “due to COVID-19, there are

limitations on how many people can be in the courtroom” and appellant had “at least nine other

persons outside,” including family members and co-workers. (Emphasis added). Appellant then

requested either a continuance or a transfer of the hearing to “the larger courtroom down the hall,”

which he asserted would “allow more people to be able to attend today than what is allowed in this

courtroom.” (Emphasis added).

        No evidence in the record, however, reflects how many people were already present in the

courtroom or how many seats were available. Appellant did not proffer or establish whether any

members of the general public, appellant’s family, or the media were present in the courtroom at

sentencing. Cf. Spencer, 240 Va. at 86-87 (holding there was no closure where some members of


        6
         The Commonwealth appears to concede in its brief that appellant’s sentencing was at
least “partially closed.” At oral argument, however, the Commonwealth denied any such
concession. Regardless, it is well-settled that “we are not bound by concessions of law by the
parties.” Epps v. Commonwealth, 47 Va. App. 687, 703 (2006) (citing Tuggle v. Commonwealth,
230 Va. 99, 111 n.5 (1985)).
                                                - 19 -
the general public, media, and defendant’s family attended defendant’s trial). There is no

suggestion in the record that the courtroom doors were locked. See Jones, 208 Va. at 379 (holding

trial court’s closed-door, in camera trial violated defendant’s right to public trial); cf. Caudill, 209

Va. at 408 (holding trial court’s open-door, in camera trial did not violate defendant’s right to public

trial). Also conspicuously absent from the record is any evidence that the trial court “limited or

restricted” access to appellant’s sentencing “to any particular class of the community.” Cf. Cumbee,

219 Va. at 1135 (holding the trial court denied defendant a public trial by issuing a blanket order

excluding all of the defendant’s family and friends, members of the media, and the general public).

Although appellant cites the Supreme Court’s judicial emergency orders addressing the

COVID-19 pandemic as a circumstance suggestive of a closure, appellant has identified nothing

in those orders restricting the public’s freedom of access to criminal trials. As noted above, the

Supreme Court’s June 22, 2020 order permitted courts to resume “in-person non-emergency

matters and non-jury cases” if they determined it was “safe to do so.” June 22, 2020, Sixth

Order Extending Declaration of Judicial Emergency in Response to COVID-19 Emergency. A

lack of adequate seating capacity, standing alone, does not establish a “purposeful exclusion of

the general public by order of the court.” Spencer, 240 Va. at 86-87 (citing Flores, 475 P.2d at 39);

cf. Estes, 381 U.S. at 552 (Harlan, J., concurring).

        From appellant’s limited proffer, this Court may only speculate regarding the basic

surroundings and circumstances of the sentencing proceedings. Cf. Tynes v. Commonwealth, 49

Va. App. 17, 24 (2006) (holding that defendant failed to make an adequate proffer to support

assertion that the trial court erred); see also Smith v. Commonwealth, 16 Va. App. 630, 635 (1993)

(observing that an appellant bears the burden to present a sufficient record from which a reviewing

court can determine whether the lower court has erred). Thus, given the lack of any affirmative

evidence in the record that the trial court restricted the public’s freedom of access to appellant’s

                                                  - 20 -
sentencing hearing, we cannot conclude that appellant has made a prima facie showing that he was

deprived of the right to a public trial.7

        Finally, we conclude that appellant’s reliance upon the United States Supreme Court’s

decision in Presley is misplaced. There, the trial court expressly ordered the defendant’s uncle to

leave the courtroom during jury selection. Presley, 558 U.S. at 210. Responding to the

defendant’s objection to the court’s exclusion of the general public from voir dire, the trial court

explained, “[t]here just isn’t space for them to sit in the audience.” Id. At a post-conviction

hearing, the defendant “presented evidence showing that 14 prospective jurors could have fit in

the jury box and the remaining 28 could have fit entirely on one side of the courtroom, leaving

adequate room for the public.” Id. at 210-11. The Supreme Court overturned the defendant’s

conviction, concluding that the Sixth Amendment public trial right attached to voir dire

proceedings and the trial court violated that right by failing to make adequate factual findings

under Waller to support the closure. Id. at 212-13.

        Presley is distinguished on its facts. In Presley, the trial judge explicitly ordered the

public, including the defendant’s uncle, from the courtroom and the defendant presented

affirmative evidence proving that the courtroom could have accommodated the public’s presence

during jury selection. Id. at 210-11. Here, there was no such evidence of exclusion. Thus,



        7
          In his written emergency motion for continuance, appellant referenced the circuit
court’s published security protocols that potentially restricted public access to the courthouse
during his sentencing hearing. Under settled principles of appellate review, however, we cannot
consider evidence that the appellant “failed to submit to the trial court.” John v. Im, 263 Va.
315, 320 (2002); Rule 5A:10. Appellant’s pleadings are not evidence and he failed to introduce
any evidence regarding such restrictions, despite the opportunity to do so. Cf. John, 263 Va. at
320 (declining to consider on appeal scientific articles the defendant did not introduce as a trial
exhibit); see also Albert v. Albert, 38 Va. App. 284, 291 n.2 (2002) (holding child support
worksheets were not part of appellate record because they were not introduced into evidence at
the support hearing); Boyd v. County of Henrico, 42 Va. App. 495, 505 (2004) (holding that
opposing counsel’s statements referenced in appellate brief were not part of evidentiary record
on appeal where they were not reflected in the trial transcript).
                                               - 21 -
rather than supporting appellant’s argument, Presley underscores the necessity for the defendant

to present prima facie evidence of a closure and an adequate factual record for a reviewing court

to ascertain whether error occurred. Vescuso, 5 Va. App. at 66; see also Smith, 16 Va. App. at

635.

       In sum, we conclude that appellant failed to make a prima facie showing that the trial

court “closed” his sentencing hearing to the public. Accordingly, we cannot conclude that the

trial court violated appellant’s right to a public trial guaranteed under the Sixth Amendment of

the federal constitution and Article I, Section 8 of the Virginia Constitution. 8

                                          CONCLUSION

       For the foregoing reasons, we affirm appellant’s convictions.

                                                                                          Affirmed.




       8
          Although appellant’s assignment of error also asserted violations of his rights under the
First Amendment and Article I, Sections 1 and 11 of the Virginia Constitution, he advanced no
separate argument in support of his contention. Thus, he has waived those issues. “[W]here a
party fails to develop an argument in support of his or her contention or merely constructs a
skeletal argument, the issue is waived.” Bartley v. Commonwealth, 67 Va. App. 740, 746 (2017)
(quoting Sneed v. Bd. of Prof’l Responsibility of the Supreme Court of Tenn., 301 S.W.3d 603,
615 (Tenn. 2010)). See also Lawlor v. Commonwealth, 285 Va. 187, 211 (2013) (declining to
consider assignments of error which were “not independently argued on brief”). Accordingly,
Rule 5A:20 forecloses our review. Cf. Fadness v. Fadness, 52 Va. App. 833, 851 (2008)
(holding that when a party’s failure to comply with Rule 5A:20 is “significant, they have waived
their right to have these issues reviewed by this Court”).
                                                - 22 -